                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     ED CV 19-2023-DMG (SHKx)                                   Date   January 15, 2020

 Title Arthur Mariscal, et al. v. Flagstar Bank, FSB                                   Page    1 of 1


 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                NOT REPORTED
               Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
             None Present                                                 None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT DISMISS THIS ACTION FOR LACK OF JURISDICTION

        Plaintiffs Arthur Mariscal and Catherine Mariscal filed this putative class action on
October 22, 2019 and asserted that the Court has subject matter jurisdiction under the Class Action
Fairness Act (“CAFA”). See Compl. (citing 28 U.S.C. §1332(d)(2)) [Doc. # 1]. Defendant filed
a Motion to Dismiss (“MTD”) Plaintiffs’ Complaint on November 18, 2019, but did not address
subject matter jurisdiction. See MTD [Doc. # 17].

        Under CAFA, the Court has original jurisdiction over a class action “if the class has more
than 100 members, the parties are minimally diverse, and the amount in controversy exceeds $5
million.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 84–85 (2014).
Plaintiffs, as the party invoking the court’s jurisdiction, have the burden of showing by a
preponderance of the evidence that the putative class satisfies the CAFA requirements. Lewis v.
Verizon Communications, Inc., 627 F.3d 395, 399, 400 (9th Cir. 2010). Based on the Complaint’s
allegations, Plaintiffs do not appear to have satisfied CAFA’s amount in controversy requirement.
28 U.S.C. §1332(d)(2).

         Accordingly, the Court hereby ORDERS Plaintiffs to show cause why this action should
not be dismissed for lack of subject matter jurisdiction. Plaintiffs must file a written response
to this Order no later than January 23, 2020. Defendant shall file its response to Plaintiffs’ filing,
if any, no later than January 30, 2020. Neither response may exceed seven pages. Thereafter, the
Court will determine whether it has subject matter jurisdiction over this action at the same time
that it decides Defendant’s MTD.

IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
